Citation Nr: 1729351	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-40 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Philadelphia RO.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2014, the previously denied claim was reopened and the matter was remanded for additional development.  The Board sought a VHA advisory medical opinion which was received in January 2017, and a clarification addendum opinion which was received in March 2017.


FINDINGS OF FACT

1.  A left knee disability was noted on the Veteran's entrance to active duty service in 1967, and is not shown to have increased in severity during his active duty service from January 1967 to August 1968.

2.  Competent medical evidence establishes that the Veteran's right knee disability had its onset during service.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2.  Service connection for a right knee disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection for a right knee disability is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

VA's duty to notify was satisfied by February 2008, May 2008, and September 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

During the October 2013 Travel Board hearing, the undersigned advised the Veteran of what is needed to substantiate the claims (evidence that current claimed disabilities are related to service); his testimony reflects that he is aware of what is needed to substantiate the claims.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The agency of original jurisdiction (AOJ) arranged for VA examinations in October 2012 (with a January 2013 addendum opinion) and May 2014.  As was noted above, the Board also sought a VHA medical advisory opinion and a clarification opinion in the matter.  As will be discussed in greater detail below, the Board finds these examination/opinion reports to be adequate for rating purposes, as they reflect a thorough review of the record, physical examinations including all necessary findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (such as arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

Where a Veteran is found to have had a pre-existing disability, 38 U.S.C.A. § 1153 applies; for service connection to be warranted, it must be shown that the preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

To trigger the presumption of aggravation, it must simply be shown that there was an increase in disability during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).

The Veteran contends that the strenuous regimen of basic training at Fort Bragg affected his knees soon after he entered service, and that they progressively worsened  during Advanced Infantry Training at Fort Lewis.  He stated that his MOS was changed to Ammo Clerk and he was ordered to Fort Knox for training, after which he was sent to Vietnam.  The Veteran's service personnel records reflect that his MOS was changed to supply clerk in July 1967, and his DD 214 reflects an MOS of Ammo Records.

On February 1966 service pre-induction examination, pain and instability of the left knee were noted.  The Veteran reported pre-service treatment for football injuries to both knees in November 1965, but only left knee abnormalities were noted on the entrance examination.  In February and March 1967, he was seen for complaints of bilateral knee pain and reported that his right knee was initially injured in high school football.  On re-evaluation chondromalacia of the right knee was considered. There was no effusion; collateral and cruciate ligaments were intact.  Tenderness was evidenced over the patella with flexion of the knee.  In April 1967, the Veteran was placed on temporary profile for right knee chondromalacia; it was noted that he should not have an Infantry MOS.  In mid-April 1967, he was placed on temporary profile for lateral collateral ligament strain.  In late April 1967, he continued to have right knee pain, necessitating profile, and the provisional diagnosis was right chondromalacia patella.  On orthopedic consult, it was recommended that his MOS be changed from infantry and that such action should be initiated by the unit physician.  

In May 1967, the diagnosis was internal derangement of both knees; it was recommended to the medical profile board that the Veteran be placed on temporary L-3 profile and that his MOS be changed.  The following day, the profile board requested an orthopedic consult, noting that without a permanent profile the Veteran could not get a change of MOS; a simple recommendation of change of MOS was not enough.  On May 10, 1967, the consulting physician noted that the Veteran had been seen on several occasions complaining of knee pain, but the problem was that no objective disease could be found to explain his complaints.  From reviewing the records, the consulting physician could find no examination in which swelling or other objective findings were recorded, and the same was true on the day of the consult; the Veteran had excellent quads, intact ligaments, full range of motion, and no swelling.  A minimal degree of retropatellar grating was detected, but not enough for a diagnosis of chondromalacia.  The consulting physician did not have the X-ray films but noted they were interpreted as negative.  The consulting physician opined that the Veteran's profile should be L-1 and he could not recommend MOS reclassification.  He stated that he would see the Veteran again if he demonstrated objective evidence of knee disease (swelling), and noted that if he had any significant knee pathology then full activity should produce some objective signs to assist in making a diagnosis.

The Veteran was seen again for knee pain in June 1967 and was placed on light duty.  In July 1967, he was seen in the orthopedic clinic for complaints of continuing bilateral knee pain; it was noted that he had been examined innumerable times with never any evidence of disease.  He returned to full duty, and it was noted that he should be re-examined only if there was objective evidence of disease.  The remaining STRs are silent for knee complaints.  On August 1968 service separation examination, no knee defects or complaints were recorded.

An August 1999 MRI of the right knee showed a tear of the medial meniscus, joint effusion and a bursa.  

The medical evidence shows that in April 2005, the Veteran was in a motorcycle accident and incurred left tibial plateau and tibial shaft fractures, for which he underwent surgical repair.  

April 2006 X-rays of the right knee showed minimal osteoarthrosis and narrowing of the joint space on the medial side suggesting possible meniscus pathology.  An April 2006 MRI of the right knee showed a complex tear of the medial meniscus involving the body and the posterior horn with secondary extrusion and marked cartilage loss in the medial compartment, and moderate patellar chondromalacia.  

On May 2006 treatment, the Veteran was noted to have had a lot of dysfunction in the previous three to four weeks secondary to right knee pain.  He complained of pain and swelling, denied a history of traumatic event, and had no instability or mechanical symptoms.  Private medical records show that in May 2006, he underwent right knee arthroscopic partial medial and partial lateral meniscectomies.

A July 2006 private medical record shows a diagnosis of advanced degenerative joint disease of both knees, with complete tear of the right medial meniscus and patellar chondromalacia.  In a July 2006 statement, a treating orthopedic surgeon stated that he had taken care of the Veteran in the past for meniscal tear which was degenerative in nature; he stated that at the time of arthroscopy, the Veteran had significant tibiofemoral osteoarthritis.

April 2007 X-rays of the knees showed mild osteoarthritis bilaterally, patellofemoral compartments bilaterally and medial compartment on the right; and tibial open reduction internal fixation (ORIF), partially imaged, near anatomic alignment.

In a November 2010 letter Dr. DiMino, who had performed the Veteran's 2006 right knee surgery, stated that the Veteran had a history of injuring his knees playing football "at Temple" and he had ACL injuries.  Dr. DiMino opined that the Veteran's subsequent military service "greatly exacerbated his knee symptoms and aggravated his instability causing more pain and dysfunction".  He opined that the Veteran's "early knee arthritis now is partially service related with that respect".

On October 2012 VA examination, the Veteran reported that he began experiencing bilateral knee pain in February 1967 because he was injured during service while playing football.  He reported that, prior to service, he injured both knees while playing football at Temple University.  He reported mild pain before service due to football but the pain was exacerbated with each recurrent injury during service.  He reported that he first injured the right knee in service and the pain increased gradually, and he had recurrent injuries of both knees while playing football and with other military activities during service.  He reported that he injured his left knee in a motor vehicle accident in April 2005, fracturing the left tibia and undergoing an open reduction internal fixation.  He reported that he later injured the right knee again and underwent a right knee arthroscopy and partial meniscectomy in May 2006.  He reported that after service he was a police officer for 10 years until he could no longer perform the duties due to knee pain.  He reported that he was now retired.  On examination, the Veteran reported having constant pain in both knees that varied in nature, intensity and duration.  Following a physical examination, the diagnoses included chronic degenerative joint disease of both knees, status post both knee injury and status post right knee degenerative joint disease and partial meniscectomy; and status post left knee fracture of fibula and distal end of the femur with open reduction and internal fixation.
In a January 2013 addendum opinion, the October 2012 VA examiner opined that the Veteran's pre-service bilateral knee conditions were not permanently aggravated as a result of his military service.  The examiner's opinions was based on the facts that at the time of entering service in January 1967 there were no problems in the Veteran's knees, and on separation from service in August 1968 there was no report of any knee pain, although the chart showed some mild knee injury which had resolved during that time.  The examiner noted that "the last special orthopedic examination on 05/10/1967" revealed that X-rays were normal and there was not enough evidence of any chondromalacia in the knees and, according to that examination report, the knee was normal at that time.  

At the October 2013 Board hearing, the Veteran testified that his MOS in service was changed due to his knees.  He testified that he had a motorcycle accident in 2005, in which he put his leg down, his knee went out to turn, and he fell on the knee; he underwent surgical repair of the injury.  He testified that he has been told that he needs knee replacements but his poor health would not allow for the surgery.  He testified that he receives VA treatment for pain management of the knees.

Pursuant to the Board's March 2014 remand, the AOJ issued the Veteran a request for authorization and consent forms for any private treatment records, including any records related to treatment for pre-service knee injuries due to football.  In April 2014, the Veteran replied that "nothing was done about [his] left knee".  He stated that it was high school football, not college, as he did not play football anymore after high school.  He stated that he did not receive any treatment for his knees until 1967, in the Army.

On May 2014 VA examination, the Veteran reported that in May 1967, he was jumping over a log in basic training when he injured the ligaments in the right knee, as a result of which he had to have his MOS changed from infantry to ammo clerk.  He reported that he saw doctors for the right knee several times until his MOS was changed.  He reported that the knee worsened once he got to Vietnam.  He reported that he had seen doctors off and on over the years for the right knee and he was told he needs knee replacements but his heart is too bad for such surgery.  He reported that he began seeking treatment for the left knee after he was in a motorcycle accident in 2005, which resulted in a tibia/fibula fracture necessitating surgical repair.  He reported daily knee pain, with the right knee worse than the left.  He regularly used a cane and a motorized scooter for his knees (mostly) and his back.

Following a physical examination, the diagnoses were bilateral degenerative joint disease and bilateral chondromalacia patella.  The examiner opined that there is indisputable evidence in the record that the Veteran injured his right knee prior to service playing football at Temple University, when he sustained an ACL injury; however, he has other factors which contribute to his knee condition, including natural aging process, morbid obesity, and osteopenia.  The examiner opined that the right knee condition was aggravated during and after service; the examiner noted that the Veteran was 67 years old and degenerative joint disease arthritis is a natural part of the aging process.  The examiner opined that, in the Veteran's case, it was greatly accelerated by his obesity, noting that he currently weighed 338 pounds with a body mass index of 48, and had weighed over 350 pounds in the past until he had bariatric surgery.  In summary, the examiner opined that the Veteran's knee was aggravated more by obesity and the aging process than by military service.

Regarding the left knee, the VA examiner opined that it is less likely as not that the Veteran's pre-existing left knee disability was aggravated during service.  The examiner opined that it is at least as likely as not that BOTH knee conditions were aggravated more so after service by obesity and the natural aging process (emphasis as stated).  The examiner cited the Annals of Internal Medicine regarding the natural progression natural progression of the specific knee pathology.  In support of the opinions stated, the examiner also quoted in full the findings from the May 10, 1967 orthopedic consult examination regarding changing the Veteran's MOS from infantry to another designation.  

Finding that the opinions of record were not adequate for rating purposes, the Board sought a VHA advisory medical opinion, which was received in January 2017.  The reviewing orthopedic surgeon, Dr. Fanter, opined that there is evidence in the record that renders it indisputable from a medical standpoint that a right knee disability pre-existed service.  Dr. Fanter noted that the Veteran's entrance exam on 11/22/1945 [sic] showed a recorded history of treatment for hurt knees in football.  He opined that the continued lack of objective physical exam findings renders it indisputable from a medical standpoint that such disability was not aggravated during service.  He further opined that it is not at least as likely as not that the Veteran's pre-existing left knee disability increased in severity beyond natural progression/was aggravated during service; he opined that the increase in severity [now] is due to the fact the Veteran is morbidly obese and had a motor vehicle accident with an intra-articular fracture, which leads to arthrosis.  Dr. Fanter noted that [Dr. DiMino's] report from November 2010 claims the Veteran's service exacerbated his knee symptoms but does not provide any further substantiation, and the [VA examination] reports from October 2012 and May 2014 clearly document the Veteran had pre-existing knee injuries prior to entering the army and, further, they provide viable explanations for the progression of his arthrosis including morbid obesity and age.  Dr. Fanter stated that his opinions mirror the opinions rendered in October 2012 and May 2014, and he disagrees with the opinion rendered in November 2010.

The Board then sought a clarification opinion from Dr. Fanter, noting that the Veteran is entitled to a presumption of soundness on entry to service with respect to a right knee disability only, because, while the Veteran had reported pre-service treatment for both knees in November 1965, only left knee abnormalities were noted on the February 1966 entrance examination.  The Board emphasized that governing law provides that a history of pre-service treatment on entrance to service with normal clinical findings at the time of entrance does not constitute clear and unmistakable evidence of pre-existing disability.  The Board asked Dr. Fanter to opine as to whether there is any evidence in the record that renders it indisputable from a medical standpoint that a right knee disability pre-existed service and, if so, to please identify such evidence; and if not, to opine further whether or not the Veteran's current right knee disability is related to the right knee chondromalacia diagnosed in service.

In a March 2017 addendum opinion, Dr. Fanter opined that there is clear evidence that the Veteran had sustained a right knee injury prior to entering the service and, based on the documents reviewed, there is no evidence in the record that renders it indisputable from a medical standpoint that a right knee disability pre-existed service.  Dr. Fanter opined that the Veteran's current right knee disability is related to degenerative arthrosis, which is multifactorial in etiology; age, activity level, obesity, genetics, and prior surgeries can contribute to arthrosis.  He opined that chondromalacia of the knee can be an early degenerative process of the knee during which the articular cartilage starts to soften and degenerate.  He opined that as this degenerative process progresses with time, it can evolve into arthrosis; therefore, one could argue the chondromalacia may be slightly related to the current arthrosis.

Left knee disability

The record clearly shows that a left knee disability pre-existed his service (which began in 1967), as left knee pain and instability were noted on a February 1966 service pre-induction examination.  For consideration therefore, is whether or not the pre-existing left knee disability was aggravated during/by the Veteran's service from January 1967 to August 1968.  Aggravation is established by showing an increase in disability during service.  Whether a disability increased in severity during/as a result of service is determined by reviewing the evidence regarding the state of the disability before, during, and after the period of active duty service.  On August 1968 service separation examination, no left knee defects or complaints were recorded.  Consequently a chronic increase in severity of the left knee disability during service discernible to a layperson/capable of lay observation is not shown.  What remains is a medical question, i.e., whether the left knee findings during and following service reflect a quantifiable increase in knee pathology during/as a result of service.   

The competent (medical) evidence is against a finding that the Veteran's pre-existing left knee disability increased in severity during, was aggravated by, his active duty service.  In a January 2017 VHA advisory medical opinion (which the Board finds to be the most probative evidence in the matter), the consulting expert opined that it is not at least as likely as not that the Veteran's pre-existing left knee disability increased in severity beyond natural progression during service.  He opined that an increase in severity [shown now] is due to the fact the Veteran is morbidly obese and had a [post-service] motor vehicle accident with an intra-articular fracture, which leads to arthrosis.  The consulting VHA physician noted that Dr. DiMino's November 2010 opinion (that the Veteran's service exacerbated his pre-existing knee disability) does include rationale which cites to supporting factual data, whereas the October 2012 and May 2014 VA examination reports clearly note that the Veteran had knee injuries prior to entering service and provide viable explanations for the progression to arthrosis (including identifying the aggravating factors of morbid obesity and age).  The VHA physician cited to supporting clinical data, including comparisons of pre-service and separation and postservice reports of treatment, and expressed familiarity with the entire record.  Because there is no probative (medical opinion/treatise) evidence supported by adequate rationale to the contrary, the Board finds this evidence persuasive.  

After service the Veteran has reported increased symptomatology.  He is competent to observe ongoing or increased left knee symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, to the extent that his statements attempt to establish that the underlying pathology of his left knee disability increased in severity during service beyond the natural progress of the disease, he is not competent to provide such an opinion, as pathology underlying musculoskeletal complaints (such as in the instant case) is established by examination and interpretation by persons with medical training/expertise.  

There is no competent evidence that there was chronic worsening of the Veteran's left knee disability during service.  Logically, any significant worsening would have been noted on the August 1968 separation examination.  Instead, it shows that there were no complaints regarding the previously noted left knee disability, which is evidence weighing against a finding that the left knee disability indeed worsened during service.  The preponderance of the evidence is against a finding that the Veteran's pre-existing left knee disability was aggravated by service.  The benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.

Right knee disability

The Veteran contends that his current chronic right knee disability became manifest in service and has persisted since.  The medical opinions in this matter are conflicting.  While the October 2012 and May 2014 VA examiners opined that the Veteran's right knee disability was less likely than not incurred in or caused by claimed injuries in service, the VHA expert (an orthopedic surgeon) opined that the Veteran's diagnosed chondromalacia in service may be related to his current right knee arthrosis, because chondromalacia of the knee can be deemed as an early degenerative process of the knee that can evolve into arthrosis.  The VHA expert opined that there is no evidence in the record that renders it indisputable from a medical standpoint that a right knee disability pre-existed service, i.e., there is no clear and unmistakable evidence to rebut the presumption of soundness on entry in service with respect to right knee disability.  The VHA expert's explanations of rationale are (cumulatively) very thorough, whereas the 2012 and 2014 VA examiners' opinions (against the Veteran's claim) are less complete; they do not address the symptoms first reported in service, they interpret the Veteran's reported history upon entering service as a pre-existing disability, and they do acknowledge the presumption of soundness on entry in service with respect to a right knee disability.  Therefore, the VA examiners' opinions against the Veteran's claim merit less probative weight and are not fully adequate for rating purposes.  The Board finds the VHA expert's opinions the most probative and persuasive.  Accordingly, service connection for a right knee disability is warranted.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


